10

11

12

13

ROSE LAW, APC
11335 GOLD EXPRESS DRIVE, SUITE 135

14

15

GOLD RIVER, CALIFORNIA 95670

16

17

18

19

20

21

22

23

24

25

26

a?

28

2:17-CV-010
10-JAM-KJN

Case 2:17-cv-01010-JAM-KJN Document 34 Filed 07/14/20 Page 1of5

Joseph W. Rose, State Bar No. 232261
Mehran Tahoori, State Bar No. 283313
ROSE LAW, APC

11335 Gold Express Drive, Suite 135
Gold River, California 95670

Telephone: (916) 273-1260
Facsimile: (916) 290-0148

Email: legalteam@joeroselaw.com

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

KIM ROUSH, SHEILA EMMERLING, and CASE NO.: 2:17-CV-—01010-JAM-KJN
CINDY HENDERSON, individually and on
behalf of all other similarly situated, (PREASSED | ORDER GRANTING
PLAINTIFFS’ UNOPPOSED MOTION
Plaintiffs, FOR FINAL APPROVAL OF CLASS
SETTLEMENT AND ENTRY OF
v. JUDGMENT
MSI INVENTORY SERVICE CORPORATION, Hearing Date: Tue., July 14, 2020
I-FRAN, INC., JAMES O. MCCLAIN, SANDRA Hearing Time: 1:30 p.m.
B. MCCLAIN, and DOES 1 through 20, inclusive, Judge: Hon. John A. Mendez
Defendants.

 

 

Before the Court is Plaintiffs’ Unopposed Motion for Final Approval of Class Settlement and
Entry of Judgment (“Motion”). ECF No. 29. This matter was scheduled for hearing on July 14, 2020, at
1:30 p.m. in Courtroom 6 of this Court. [On the Court’s own motion and pursuant to Local Rule 230(g),
the July 14, 2020 hearing on the Unopposed Motion for Final Approval of Class Settlement and Entry
of Judgment was vacated and submitted without appearance and argument. ]

The Court, having fully and carefully reviewed, considered, and analyzed the unopposed Motion,
the supporting Memorandum of Points and Authorities (ECF No. 29), the supporting Declaration of
Joseph W. Rose with exhibit A thereto (ECF No. 29-1), the supporting Declaration of Elizabeth

Kruckenberg (ECF No. 29-2), the Joint Stipulation for Proposed Settlement, Certification as Class

 

 

[PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL 1
APPROVAL OF CLASS SETTLEMENT AND ENTRY OF JUDGMENT

 
2

3

4

5

6

7

8

9

° 10

ee tt
53

os 12

$50 13

eas 14

83 15
a0

= 16

17

18

19

20

21

22

23

24

25

26

27

28

10-JAM-KIN

Case 2:17-cv-01010-JAM-KJN Document 34 Filed 07/14/20 Page 2 of 5

Action for Settlement Purposes Only, Approval of Notice to Class, and Appointment of Settlement
Administrator dated April 2019 (ECF No. 27), and the Notice Packet attached thereto as Exhibit 1, and
in recognition of the Court’s duty to determine the reasonableness, good faith, and adequacy of the
parties’ stipulated class settlement, and to ensure proper notice to all Class Members in accordance with
due process requirements, THE COURT MAKES THE FOLLOWING FINDINGS AND ORDERS:

1. On April 15, 2019, the Court, by the Honorable John A. Mendez, granted the parties’
Joint Stipulation for Proposed Settlement, Certification as Class Action for Settlement Purposes Only,
Approval of Notice to Class, and Appointment of Settlement Administrator (ECF No. 28; the
“Stipulation”), finding preliminarily that the Settlement Class met requirements for certification under
Fed. R. Civ. P. § 23 and for collective action treatment under 29 U.S.C. § 216(b). The law firm of Rose
Law, APC was appointed Class Counsel, and Plaintiffs KIM ROUSH, SHEILA EMMERLING, and
CINDY HENDERSON (“Plaintiffs”) were appointed as the Class Representatives for the proposed class
to be certified for settlement purposes. Phoenix Class Action Administration Solutions of Orange,
California, was appointed as class administrator. The Court ordered notices be sent to Settlement Class
Members.

2. The Court now finds the Stipulation (ECF No. 28), incorporated herein by this reference
in full, and made a part of this Order, is approved.

3. Further, the Court finds: a) the $168,300.00 Gross Settlement Fund and proportional
settlement amounts are fair and reasonable to the Settlement Class Members when balanced against the
probable outcome of further litigation relating to class certification, liability and damages issues and
potential appeals; b) significant investigation, research, discovery and motion practice have been
conducted such that counsel for the parties at this time are able to reasonably evaluate their respective
positions; c) settlement at this time will avoid substantial costs, delay, and risks that would be presented
by further prosecution of the litigation; and d) the proposed settlement has been reached as the result of
intensive, serious and non-collusive negotiations between the parties facilitated by two experienced class
action wage and hour mediations in two separate mediations.

4, Accordingly, good cause appearing, Plaintiffs’ unopposed Motion for Final Approval of
the Class Settlement and Entry of Judgment is GRANTED.

 

 

[PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL 2
APPROVAL OF CLASS SETTLEMENT AND ENTRY OF JUDGMENT

 
10

11

12

13

14

15

ROSE LAW, APC
11335 GOLD EXPRESS DRIVE, SUITE 135
GOLD RIVER, CALIFORNIA 95670

16

17

18

19

20

21

22

23

24

25

26

27

28

2:17-CV-010
10-JAM-KJN

Case 2:17-cv-01010-JAM-KJN Document 34 Filed 07/14/20 Page 3 of 5

5. Solely for settlement purposes, the Court certifies the Settlement Class as a collective
action pursuant to 29 U.S.C. § 216(b) and as a Rule 23 settlement class. The Settlement Class is defined
as the one-hundred eighty-five (185) non-exempt hourly workers employed by Defendants in California
at any time during the Class Period, as specified in the parties’ Stipulation. ECF No. 28.

6. “Verified Settlement Class Member” means a class member who: (i) has not requested
to be excluded by the Bar Date (or who requested to be excluded but thereafter submitted a timely
rescission of the request for exclusion by the Rescission Date); and ii) has submitted a timely Claim
Form with the Administrator by the Bar Date. The class administrator has informed the Court there are
seventy-nine (79) Verified Settlement Class Members. Decl. Kruckenberg, 11. ECF No. 29-2.

7. The Court further finds that the Notice Packet, attached as Exhibit 1 to the Stipulation
(ECF No. 28), fairly and adequately advised Settlement Class Members of a) the pendency of the Class
Action Settlement; b) the certification of the Settlement Class; c) preliminary Court approval of the
proposed Settlement; d) the terms of the proposed Settlement and the benefits available to Settlement
Class Members under the Settlement; e) their right to receive their proportionate share of the Net
Settlement Fund by returning their claim form; f) their right to request exclusion and the procedures and
deadline for doing so; g) their right to object to the Settlement, and the procedure and deadline for doing
so; h) their right to file documentation in support of or in opposition to the Settlement. The Court further
finds that the Notice comports with all constitutional requirements, including those of due process.

8. The Court further finds that the mailing to the last known address of all Settlement Class
Members, with measures taken for verification of addresses and skip tracing of bad addresses, as
specifically described within the parties’ Stipulation (ECF No. 28), Plaintiffs’ Motion (ECF No. 29), and
the Declaration of Elizabeth Kruckenberg (ECF No. 29-2), constitutes an effective method of notifying
Settlement Class Members of their rights with respect to the Class Action and Settlement.

9. Accordingly, it is hereby ORDERED that:

a. The law firm of Rose Law, APC is confirmed as Class Counsel;
b. Phoenix Class Action Administration Solutions of Orange, California, is
confirmed as class administrator, and shall receive payment from the Settlement Fund for

services of Ten Thousand Five Hundred Dollars and No Cents ($10,500.00);

 

 

[PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL 3
APPROVAL OF CLASS SETTLEMENT AND ENTRY OF JUDGMENT

 
10

11

12

13

14

ROSE LAW, APC
11335 GOLD EXPRESS DRIVE, SUITE 135

15

GOLD RIVER, CALIFORNIA 95670

16

17

18

19

20

21

22

23

24

25

26

27

28

2:17-CV-010
10-JAM-KJN

Case 2:17-cv-01010-JAM-KJN Document 34 Filed 07/14/20 Page 4of5

C. Plaintiffs KIM ROUSH, SHEILA EMMERLING, and CINDY HENDERSON
are confirmed as Class representatives, each of whom shall receive Class Representative
Enhancement Awards payments from the Net Settlement Fund of Five Thousand Dollars and No
Cents ($5,000.00), for a total of Fifteen Thousand Dollars and No Cents ($15,000.00), in addition
to their individual proportional share of the Net Settlement Fund as Verified Settlement Class
Members;

d. Proportional payments to named Plaintiffs and Verified Settlement Class Member
from the Net Settlement Fund shall be as set forth in Section IV beginning on page 9 of the
parties’ Stipulation, ECF No. 28;

e. The California Labor and Workforce Development Agency (“LWDA”) shall
receive payment from the Settlement Fund of Seven Thousand Five Hundred Dollars and No
Cents ($7,500.00), constituting seventy-five percent (75%) of a Ten Thousand Dollars and No
Cents ($10,000.00) allocation for civil penalties under the Labor Code Private Attorneys’
General Act;

f. Class Counsel Rose Law, APC’s application for attorney’s fees of Forty Thousand
Dollars and No Cents ($40,000.00) in representation of Plaintiffs and Settlement Class Members
is reasonable and approved, and shall be paid from the Settlement Fund; and

g. Class Counsel Rose Law, APC’s application for advanced costs reimbursement
of Eight Thousand Three Hundred Dollars and No Cents ($8,300.00) in representation of
Plaintiffs and Settlement Class Members is reasonable and approved and shall be paid from the
Settlement Fund.

h. The Gross Settlement Amount shall be paid by Defendants as follows: i)
Defendants shall make the initial payment to the Class Administrator of Sixty-Eight Thousand
Three Hundred Dollars and No Cents ($68,300.00) of the Gross Settlement Amount within thirty
(30) calendar days following entry of this Order; ii) Defendants shall make the second payment
of Fifty Thousand Dollars and No Cents ($50,000.00) no later than nine (9) months after the first
payment has been made; and iii) Defendants shall make the third and final payment Fifty

Thousand Dollars and No Cents ($50,000.00) no later than nine (9) months after the second

 

 

[PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL 4
APPROVAL OF CLASS SETTLEMENT AND ENTRY OF JUDGMENT

 
10

11

12

13

14

15

GOLD RIVER, CALIFORNIA 95670

16

ROSE LAW, APC
11335 GOLD EXPRESS DRIVE, SUITE 135

17

18

19

20

21

22

23

24

25

26

27

28

2:17-CV-010
10~JAM-KJN

Case 2:17-cv-01010-JAM-KJN Document 34 Filed 07/14/20 Page 5of5

payment has been made.

IT IS SO ORDERED.

Dated: uly 13 2020

Approved as to form:

Dated: July 7, 2020

Dated: July 7, 2020

AA ens

JOAN A. MENDEZ, JUDGE 7
UNITED STATES DISTRICT COURT

SAGASER, WATLKINS & WIELAND, PC

By:/s/ lan B. Wieland (as auth. on 7/7/2020)
Ian B. Wieland

Attomeys for Defendants

ROSE LAW, A PROF. CORP.

By:___/s/ Joseph W_ Rose
Joseph W. Rose

Attorneys for Plaintiffs and the Settlement Class

 

 

[PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL

APPROVAL OF CLASS SETTLEMENT AND ENTRY OF JUDGMENT

5

 
